                    IN THE UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF FLORIDA
                                TALLAHASSEE DIVISION

ADA A. GONZALEZ,

           Plaintiff,

v.                                                     Case No. 4:19cv128-MW/CAS

J. P. MORGAN CHASE BANK, N.A.,
MICHAEL J. RUDISILL, et al.,

      Defendants.
___________________________/

                             ORDER ACCEPTING AND ADOPTING
                              REPORT AND RECOMMENDATION

           This Court has considered, without hearing, the Magistrate Judge's Report and

Recommendation. ECF No. 8. Upon consideration, no objections having been filed by the

parties,

           IT IS ORDERED:

           The report and recommendation is accepted and adopted as this Court’s opinion. The

Clerk shall enter judgment stating, “Plaintiff’s Complaint, ECF No. 1, is DISMISSED for lack

of subject matter jurisdiction and because Plaintiff’s claim against Defendant Rudisill is barred

by res judicata.” The Clerk shall close the file.

       SO ORDERED on June 11, 2019.


                                               s/ MARK E. WALKER
                                               Chief United States District Judge
